Title: Thomas Jefferson to Anthony Finley, 7 April 1813
From: Jefferson, Thomas
To: Finley, Anthony


          Sir Monticello Apr. 7. 13.
          The paper now returned was by accident misplaced, & thus escaped the attention it was entitled to. I consider every thing as useful which will dignify & consecrate the great event of our independance in the minds of our fellow citizens, & impress them with the importance of maintaining it sanctimoniously. and it is equally desirable to place before their eyes the constitutions of the different states, that they may distinguish those principles which, being approved by all, are peculiarly worthy of being cherished by all. I with pleasure therefore return you the paper with my subscription, & the assurances of my respect.
          Th:
            Jefferson
        